DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on November 13th, 2020 has been entered.  By this amendment, claim 1 has been cancelled and claims 2-21 have been newly added.  Accordingly, claims 2-21 are pending in the present application in which claims 2, 9, and 17 are in independent form.
Information Disclosure Statement
The IDS filed on 11/12/2020, 03/11/2021, 04/30/2021, 11/23/2021, and 11/23/2021 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Molded Embedded Bridge Including Routing Layers For Enhanced EMIB Applications.
Claim Objections
4.  Claims 9, 16, and 17 are objected to because of the following informalities:  
In claim 9, line 3, “a bridge from by” should be change to --a bridge form by--.
In claim 16, line 1, “wherein each other plurality of routing layers” should be change to --wherein each of the plurality of routing layers--.
In claim 17, line 3, “a bridge from by” should be change to –a bridge form by--.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,892,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed invention is encompassing by the scope of the claimed invention of U.S. Patent No. 10,892,219, see table below.
Claims of instant application
Claims of U.S. Patent No. 10,892,219
2. A device comprising: a substrate; and a bridge embedded in the substrate, the bridge including a plurality of routing layers, each routing layer having a plurality of traces, wherein a first routing layer of the plurality of routing layers has a first silica filler content and a second routing layer of the plurality of routing layers has a second silica filler content, the second silica filler content different than the first silica filler content.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising: an organic substrate; and a bridge embedded in the organic substrate, the bridge including a plurality of routing layers embedded within the bridge, each routing layer having a plurality of traces, each of the plurality of routing layers being made of a material, the material for each of the plurality of routing layers being the same, each of the plurality of routing layers having a different silica filler content and a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
3. The device of claim 2, wherein the first routing layer has a coefficient of thermal expansion different than a coefficient of thermal expansion of the second routing layer.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising: an organic substrate; and a bridge embedded in the organic substrate, the bridge including a plurality of routing layers embedded within the bridge…a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
4. The device of claim 2, wherein a concentration of the first silica filler content and a concentration of the second silica filler content varies linearly.
2. The EMIB substrate of claim 1, wherein the CTE of each of the plurality of routing layers varies linearly from one routing layer to another.
5. The device of claim 2, wherein a concentration of the first silica filler content and a concentration of the second filler content varies non-linearly.

3. The EMIB substrate of claim 1, wherein the CTE of each of the plurality of routing layers varies non-linearly from one routing layer to another.
6. The device of claim 2, wherein the first routing layer is made of a material having the first silica filler content and the second routing layer is made of the material having the second silica filler content.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising…each of the plurality of routing layers having a different silica filler content and a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
7. The device of claim 2, further comprising a mold that encapsulates at least a majority of the bridge, the mold having a silica filler content that differs from the first and second silica filler contents.

5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
8. The device of claim 7, wherein the mold has a coefficient of thermal expansion that is in between a coefficient of thermal expansion of the substrate and the first and second routing layers.

5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
6. The EMIB substrate of claim 1, wherein the CTE of the plurality of routing layers varies from about 7/° C. to about 25/° C.
9. A device comprising: a substrate; and a bridge from by a plurality of routing layers, the bridge at least partially embedded in the substrate, wherein each of the plurality of routing layers includes: a plurality of traces, and a silica filler content that differs from the silica filler content of an adjacent routing layer.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising: an organic substrate; and a bridge embedded in the organic substrate, the bridge including a plurality of routing layers embedded within the bridge, each routing layer having a plurality of traces, each of the plurality of routing layers being made of a material, the material for each of the plurality of routing layers being the same, each of the plurality of routing layers having a different silica filler content and a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
10. The device of claim 9, wherein each of the plurality of routing layers has a coefficient of thermal expansion that differs from an adjacent routing layer.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising: an organic substrate; and a bridge embedded in the organic substrate, the bridge including a plurality of routing layers embedded within the bridge…a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
11. The device of claim 9, wherein a concentration of the silica filler content of the plurality of routing layers varies linearly.

2. The EMIB substrate of claim 1, wherein the CTE of each of the plurality of routing layers varies linearly from one routing layer to another.
12. The device of claim 9, wherein a concentration of the silica filler content of the plurality of routing layers varies non-linearly.
3. The EMIB substrate of claim 1, wherein the CTE of each of the plurality of routing layers varies non-linearly from one routing layer to another.
13. The device of claim 9, further comprising a mold that encapsulates at least a portion of the bridge, the mold having a silica filler content that differs from the silica content of at least one of the plurality of routing layers.
5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
14. The device of claim 13, wherein the mold has a coefficient of thermal expansion that is in between a coefficient of thermal expansion of the substrate and the at least one of the plurality of routing layers.

5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
6. The EMIB substrate of claim 1, wherein the CTE of the plurality of routing layers varies from about 7/° C. to about 25/° C.
15. The device of claim 9, further comprising a mold that encapsulates at least a majority of the bridge, the mold having a silica filler content that differs from the silica content of each of the plurality of routing layers.

5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.

16. The device of claim 9, wherein each other plurality of routing layers made of the same material.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising…the material for each of the plurality of routing layers being the same, each of the plurality of routing layers having a different silica filler content and a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
17. A device comprising: a substrate having a coefficient of thermal expansion; a bridge from by a plurality of routing layers made of the same material, the bridge at least partially embedded in the substrate, each of the plurality of routing layers including a plurality of traces and a silica filler content, the silica filler content of each of the plurality of routing layers differing from the silica filler content of an adjacent routing layer; and a mold that encapsulates at least a majority of the bridge.

1. An embedded multi-die interconnect bridge (EMIB) substrate comprising: an organic substrate; and a bridge embedded in the organic substrate, the bridge including a plurality of routing layers embedded within the bridge, each routing layer having a plurality of traces, each of the plurality of routing layers being made of a material, the material for each of the plurality of routing layers being the same, each of the plurality of routing layers having a different silica filler content and a coefficient of thermal expansion (CTE) that varies from an adjacent routing layer due to the different silica filler content.
5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
18. The device of claim 17, wherein a concentration the silica filler content of the plurality of routing layers varies linearly.
2. The EMIB substrate of claim 1, wherein the CTE of each of the plurality of routing layers varies linearly from one routing layer to another.
19. The device of claim 17, wherein a concentration of the silica filler content of the plurality of routing layers varies non-linearly.
3. The EMIB substrate of claim 1, wherein the CTE of each of the plurality of routing layers varies non-linearly from one routing layer to another.
20. The device of claim 17, wherein the mold has a silica filler content that differs from the silica filler content of at least one of the plurality of routing layers.

5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
6. The EMIB substrate of claim 1, wherein the CTE of the plurality of routing layers varies from about 7/° C. to about 25/° C.

21. The device of claim 17, wherein a coefficient of thermal expansion of the mold is in between the coefficient of thermal expansion of the substrate and a coefficient of thermal expansion of at least one of the plurality of routing layers.

5. The EMIB substrate of claim 1, further comprising a mold having a CTE higher than a highest CTE of one of the plurality of routing layers, the mold encapsulating a portion of the routing layers.
6. The EMIB substrate of claim 1, wherein the CTE of the plurality of routing layers varies from about 7/° C. to about 25/° C.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7, 9-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamichi et al. (U.S. Pub. 2011/0215478).
In re claim 2, Yamamichi discloses a device comprising a substrate 101, 113 (see paragraph [0076] and figs. 1-5); and a bridge 117 embedded in the substrate 113, the bridge 117 including a plurality of routing layers 106, 109, each routing layer having a plurality of traces 105, 108, 115 (see paragraph [0078] and figs. 1-5), wherein a first routing layer of the plurality of routing layers has a first silica filler content (routing layer 104, 106) and a second routing layer (108, 109) of the plurality of routing layers has a second silica filler content, the second silica filler content different than the first silica filler content (see paragraphs [0038], [0060], [0089], [0096] and figs. 1-5, note that, each of the routing layer has different elastic modulus from the adjacent routing layer and being made of different material (layer 106 is made of SiO2 and layer 109 is made of a different material from layer 106 which can be an epoxy resin, or a polyimide resin, for example) and therefore having different silica filler content from each other thus it is inherent that the first routing layer including layer 106 contains a first silica filler content that is different from a second silica filler content of the second routing layer including layer 109 (see paragraphs [0089], [0096]).

    PNG
    media_image1.png
    433
    740
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    535
    763
    media_image2.png
    Greyscale

In re claim 3, as applied to claim 2 above, Yamamichi discloses wherein the first routing layer (104, 106) has a coefficient of thermal expansion different than a coefficient of thermal expansion of the second routing layer (108, 109) (see paragraphs [0038], [0060], [0089], [0096], note that, Yamamichi teaches that each layer has a different elastic modulus and thus inherently has different thermal expansion).
In re claim 4, as applied to claim 2 above, Yamamichi discloses wherein a concentration of the first silica filler content and a concentration of the second silica filler content varies linearly (see paragraphs [0077], [0078], from first routing layer 104 to second routing layer 107).
In re claim 5, as applied to claim 2 above, Yamamichi discloses wherein a concentration of the first silica filler content and a concentration of the second filler content varies non-linearly (see paragraph [0126], from routing layer 140 to routing layer 104).
In re claim 6, as applied to claim 2 above, Yamamichi discloses wherein the first routing layer (including layer 106) is made of a material having the first silica filler content and the second routing layer (including layer 109) is made of the material having the second silica filler content (see paragraphs [0089], [0096]).
In re claim 7, as applied to claim 2 above, Yamamichi discloses wherein the device further comprising a mold 113 that encapsulates at least a majority of the bridge 117, the mold having a silica filler content that differs from the first and second silica filler contents (see paragraphs [0076], [0112], note that, the mold 113 is made of a material that is different from that of the first routing layer and the second routing layer and thus has a different silica filler content from the first and second silica filler contents of the first routing layer and the second routing layer, respectively).
In re claim 9, Yamamichi discloses a device comprising: a substrate 101, 113 (see paragraph [0076] and figs. 1-5); and a bridge 117 from by a plurality of routing layers 106, 109, the bridge 117 at least partially embedded in the substrate 101, 113 (see paragraphs [0038], [0060], [0089], [0096] and figs. 1-5), wherein each of the plurality of routing layers includes: a plurality of traces 105, 108, 115 (see paragraph [0078] and figs. 1-5), and a silica filler content that differs from the silica filler content of an adjacent routing layer (see paragraphs [0038], [0060], [0089], [0096] and figs. 1-5, note that, each of the routing layer has different elastic modulus from the adjacent routing layer and being made of different material (layer 106 is made of SiO2 and layer 109 is made of a different material from layer 106 which can be an epoxy resin, or a polyimide resin, for example) and therefore having different silica filler content from each other thus it is inherent that the silica filler content of one routing layer is different from the silica filler content of the adjacent routing layer (see paragraphs [0089], [0096]).
In re claim 10, as applied to claim 9 above, Yamamichi discloses wherein each of the plurality of routing layers has a coefficient of thermal expansion that differs from an adjacent routing layer (see paragraphs [0038], [0060], [0089], [0096], note that, Yamamichi teaches that each routing layer has a different elastic modulus and thus inherently has different thermal expansion).
In re claim 11, as applied to claim 9 above, Yamamichi discloses wherein a concentration of the silica filler content of the plurality of routing layers varies linearly (see paragraphs [0077], [0078], from first routing layer 104 to second routing layer 107).
In re claim 12, as applied to claim 9 above, Yamamichi discloses wherein a concentration of the silica filler content of the plurality of routing layers varies non-linearly (see paragraph [0126], from routing layer 140 to routing layer 104).
In re claim 13, as applied to claim 9 above, Yamamichi discloses wherein the device further comprising a mold 113 that encapsulates at least a portion of the bridge 117, the mold 113 having a silica filler content that differs from the silica content of at least one of the plurality of routing layers (see paragraphs [0076], [0112], note that, the mold 113 is made of a material that is different from that of the routing layers and thus has a different silica filler content from the that of the routing layers).
In re claim 15, as applied to claim 9 above, Yamamichi discloses wherein the device further comprising a mold 113 that encapsulates at least a majority of the bridge 117, the mold 113 having a silica filler content that differs from the silica content of each of the plurality of routing layers (see paragraphs [0076], [0112], note that, the mold 113 is made of a material that is different from that of the routing layers and thus has a different silica filler content from the that of the routing layers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamichi et al. (U.S. Pub. 2011/0215478).
In re claims 8 and 14, as applied to claims 7 and 13 above, respectively, Yamamichi is silent to wherein the mold has a coefficient of thermal expansion that is in between a coefficient of thermal expansion of the substrate and the first and second routing layers (the at least one of the plurality of routing layers).
However, Yamamichi discloses the mold 113 can be made of a resin material including epoxy resin, epoxy acrylate resin, urethane acrylate resin, polyester resin, phenol resin, polyimide resin, BCB (benzocyclobutene), PBO (polybenzoxazole), and polynorbornene resin (see paragraph [0112]), the substrate 101 can be made of pure copper, pure aluminum, a copper alloy, an aluminum alloy, silicon plate, an organic resin plate, or a ceramic plate (see paragraph [0082]), and the routing layers 106, 109 can be made of silicon dioxide, epoxy acrylate resin, polyester resin (see paragraphs [0089], [0096]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to select appropriate material for the mold, the substrate, and the routing layers so that the mold has a coefficient of thermal expansion that is in between a coefficient of thermal expansion of the substrate and the first and second routing layers (the at least one of the plurality of routing layers) since Yamamichi suggested that each of the mold, the substrate, and the routing layers ca be made by different materials and it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braunisch et al.		U.S. Pub. 2012/0261838	Oct. 18, 2012.
Periaman et al.		U.S. Pub. 2008/0315421	Dec. 25, 2008.
Konchady et al.		U.S. Patent 9,704,735	Jul. 11, 2017.
Goto et al.			U.S. Pub. 2011/0193203	Aug. 11, 2011.
Kim et al. 			U.S. Pub. 2015/0116965	Apr. 30, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892